 In the Matter of TREE FRUrrs LABOR RELATIONS COMMITTEE, INC.,EMPLOYERandFRUIT AND VEGETABLE PACKERS AND WAREHOUSE-MEN'S UNION,LOCAL No. 760,I.B. OFT. C. W. & H.OF AMERICA,AFL, PETITIONERCase No. 19-UA 1005.Decided April25, 1949DECISIONANDCERTIFICATION OF RESULTSUpon a petition duly filed pursuant to Section 9 (e) (1) of theNational Labor Relations Act, a union-security election was conductedduring the period from November 3 to December 1, 1948, both datesinclusive, by the Regional Director for the Nineteenth Region, amongthe employees at the Employer's plants and warehouses located inYakima, Kittitas, and Benton Counties, Washington, in accordance-with Section 203.67 of the Board's Rules and Regulations, Series 5,as amended.Upon the conclusion of the election, the parties werefurnished with a Tally of Ballots, which showed that there were 1,238eligible voters, and that 669 votes were cast in favor of and 464 wereopposed to the proposition; 1 there were 8 void and 28 challengedballots.On December 4, 1948, the Employer filed objections to the conductof the election.On December 29, 1948, after due investigation, theRegional Director issued and duly served upon the parties his Reportand Recommendations on Objections, in which he recommended thatthe Employer's objections be overruled.The Employer filed timelyExceptions to the Regional Director's Report and Recommendationson Objections.On February 1, 1949, the Board 2 ordered this proceeding remandedto the Regional Director, for the purpose of conducting further in-vestigation with respect to the Employer's Objections.On March 3,1 "Do you wish to authorize the union which is your present collective bargaining repre-sentative to enter into an agreement with your employer which requires membership insuch union as a condition of continued employment?"1Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog and Mem-bers Houstonand Gray].83 N. L.R. B., No. 9.93 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD1949, after appropriate investigation, the Regional Director issuedand duly served upon the parties his Supplemental Report and Recom-mendations on Objections, in which he again recommended that theEmployer's objections be overruled.The Employer filed timely Ex-ceptions to the Regional Director's Supplemental Report and Recom--mendations on Objections.The Employer is, an- association composed of 30 members engagedin packing, storing, and shipping fresh fruits and vegetables.Theelection was conducted in an association-wide unit.In its Objections; -the Employer. asserts, that certain employees ofone of its members, Mojonnier & Sons, Inc. (Sunnyside Branch-only),herein called Mojonnier,3 who should have been included among theemployees eligible to vote, were improperly disenfranchised by reasonof the eligibility date established by the Regional Director's Directionof Election, that the number of such disenfranchised employees waslarger than the majority in favor of the proposition, as reflected onthe Tally of Ballots, and that consequently the votes in favor of theproposition did not represent, a majority of the employees eligible tovote in the election 4'._'The operations of Mojonnier and the other members of the Em-ployer are seasonal in nature.Mojonnier's peak employment in 1948occurred in March and April, with a secondary peak in June and July.March or April, for others in June, July, or August, and for stillothers in September and October. ; ,The period of peak employmentfor the unit as a whole is not stated.5The election was conducted during the period from November 3 toDecember 1, 1948.On the basis of the Regional Director's Direction.ofElection, those eligible :to vote were those employees in the unit"who worked 30 days in 1947 and are now employed, plus all newemployees who have worked 30 days during 1948, and are now em-ployed, and who worked during the pay-roll period ending October8In Its Exceptions,the employer also asserts that employees of 8 other of its memberswere similarly disenfranchised,and that the total of disenfranchised employees exceeded-600.As our decision with respect to the alleged disenfranchisement of Mojonnier's em-ployees disposes of the questions raised with respect to the employees of its other members=similarly situated,we find it unnecessary to consider whether the Exceptions with respectto such other employees,which were not included in the Employer's Objections,were timely.4 Section 8 (a) (3) of the Act provides in part:"Provided,that nothing in this Act .shall preclude an employer from making an agreement with a labor organization . . . to'iequlre as a condition of employment membership therein...(ii) if,following the mostrecent election held as provided in Section 9 (e) the Board shall have certified that atleast a majority of the employees eligible to vote'in such election have voted to authorize'such labor organization to make such an agreement."No'contention,'by way of objection' or exception,has been, madethatthe election wasnot held at a time when employment in the association unit, considered as a whole, was ator near its peak.- TREE FRUITSLABOR RELATIONS COMMITTEE, INC.9523, 1948.."On this basis, 15 employees of Mojonnier° were'declared eligible to vote, although 114 had worked more than 30 days,during 1948 and 126 had worked more than 30 days in 1947 7In its Objections and Exceptions the Employer in substance makes-two alternative contentions with respect to the conductof a unionauthorization election in a multi-employer unit in aseasonalindustry:-(1) that no single eligibility pay roll may appropriately be used, butrather thatallemployees in the unit who have worked the requisitenumber of days must be permitted to vote; or (2) that aseparateeligibility pay roll must be established for each member of the association, so that the election will be conducted, with respect to each suchmember, at itsindividualpeak employmentseason.For the reasonsstated hereinafter, we disagree.In conventional representation cases involvingseasonalindustries,the Board has, both before and since the amended Act, directed thatelections be held and approved prehearing elections which had beenheld prior to the amended Act, at or near the seasonal employmentpeak.8In cases involving a single employer whose operations, withrespect to the unit, involve more than one seasonal peak, the Boardhas directed that the election be held at or near one of theseasonalpeaks .9The practice of directing elections at or nearseasonal peakshas prevailed, not only in cases involving a single-employer unit, butalso in cases involving, as here, a multi-employer unit 10 In all suchcasesthe Board, in its Directions of, Elections, has provided thateligibility to vote in the election thus directed shall be governed, at6The RegionalDirectorfound that 4 employees who, on this basis,were eligible to votein the election were not included in the number of eligible voters, as reflected in the Tallyof Ballots.On the basis of the eligibility requirements of the Direction of Election, the,Tallyaccordingly shouldhavereflected,and is hereby revised to reflect 669 votes cast infavor of the propositionout of a total of1,242 eligible voters.This error,is therefore,insufficientto affect theresults of the election.4The extent of duplication,if any, in such employment figures is not given.In viewof our decision,however,we do not consider material the number of employees who mighthave beeneligibleto vote underone orthe other of the Employer's theories.9 SeeMatterof Dover Shoe Mfg.Co., 80 N. L R B.139;Matter of Greenville CottonOil Company,78 N. L.R. B. 1175;Matterof CaliforniaAlmond Growers Exchange, 73N. L. R. B.1367,1373.See also,Matterof Carland Joe Theiler,Inc,73 N. L. R. B.,1175, 1177,andMatter of San Fernando Heights Lemon Association,72N. L.R. B. 372,375, in which the Board set aside prehearingelections,and directed new elections,in casesinwhich thenumberof employeeseligibleto vote atthe prehearing elections was sub-stantially less than one-half of the peak seasonal employmentin the,respective units.ButseeMatter of Foremost Dairies, Inc.,80 N. L.R. B. 764,in which the Board directed anelection in a, unit in which seasonal employees were included at a time when no seasonal.employeeswere employed ;the seasonal employees in the unit comprised approximatelyone-halfof the totalpeak working force.9 See,Matter ofBallantineProduce Co., Inc.,81 N. L.R. B. 629 ;Matter of CaliforniaGrowers,Inc,80 N. L. R. B 578;Matter of Edgar F.Hurff Company,77 N. L.R. B. 762.10 SeeMatter of Alaska Salmon Industry,Inc.,78 N. L. R. B.522;Matter of Bercut-Richards Packing Company, etai.,,.64N. L. R. B. 133, 139.1 96DECISIONS OF NATIONAL LABOR RELATIONS BOARD,least in part, by employment statusas of a particular period of timepreceding the election 11The purpose of the Board's practicein seasonalindustrycases hasbeen toassure,within the limits of administrative practicability, thatthe employees eligible to vote in the election will be most nearly rep-resentative of the total employment in the unit 12 It has never beenconsidered necessary, in a conventional representation proceeding, anditwould be administratively impossible to provide, that every em-ployee who might conceivably be affected by the results of an electionbe eligible to vote therein, so long as those who were eligible were rep-resentative of the entire unit.Accordingly, if this were a conventional representation proceeding,we would be constrained to find, on the basis of the Regional Director'sReports and the Employer's Objections and Exceptions, that the em-ployees in the unit who were eligible to vote pursuant to the RegionalDirector's Direction of Election were representative of the total em-ployment in the unit 13The fact that those eligible to vote among theemployees of one or more of the individual employers 14 might not havebeen representative of such individual employers' total employmentwould not, in a conventional representation proceeding, have con-stituted sufficient grounds for setting aside the election.'-,Nor do we find anything in the amended Act, or in its legislativehistory, to compel a different result in an election conducted pursuantto Section9 (e).16Section 8 (a) (3) of the amended Act provides-11 SeeMatterof Greenwich Oyster Company,73 N.L.R. B. 1459,1461, and cases citedin footnotes 8, 9, and 10,supra.See alsoMatterof JohnH. Maclin Peanut Company,Incorporated,80 N. L.R. B. 611, in which the Boardheld thatseasonal employees whosenames were not on the determinative pay roll,as provided in the Direction of Election,were not entitledto vote, althoughit set aside the election and directed a new election,as the number of employeeseligible tovote in the earlier election was not representativeof the peak seasonal employment.12 The board follows the same practice,for the same reasons in cases involving anemployer whose operations are expanding.See, for example,Matter of Allied ContainerCorporation,76 N. L.R. B. 1186,1188;Matter of Textron,Incorporated,73 N. L. R. B.393, 394.1" See footnote 5,supra.14According to the allegations of the Employer's exceptions,approximately 49.9 percentof the employees employed by eight of its members (footnote3, supra)were disenfran-chised.The Board has set aside elections in seasonal industries in which the employeeseligible to vote represented less than half of the total seasonal peak employment.(Matterof San FernandoHeights LemonAssociation,72 N. L.R. B. 372;Matterof Bercut-RichardsPacking Company, et at.,65 N.L.R. B. 1052),but has declined to set elections aside(Matter of California Almond Growers Exchange,73 N. L.R. B. 1367)and has directedthat elections be held(Matter of Foremost Dairies, Inc.,80 N. L.R. B.764; Matter ofNorth Whittier Heights CitrusAssociation,63 N. L.R. B. 240)when the employees eligibleto vote represented one-half or more of the total seasonal peak employment.1"We can see no substantial difference between the facts presented in this case and thesituation involving a single employer whose operations, with respect to the unit,involvemore than one seasonal peak.See footnote9, supra.14 SeeMatter of Shell Oil Company(Bulk Plant),79 N. L.R. B. 1255,in which theBoard applied the same rule,with respect to an alleged ground for setting aside the re-sults of an election to an election conducted pursuant to Section 9 (e) (1) as is appliedto elections conducted pursuant to Section 9 (c). 'TREE FRUITS LABOR RELATI'ONS COMMITTEE, INC. -'^ 97'that the vote necessary to authorize a union-security agreement shallbe a majority of the employees "eligible to vote." 17Nowhere in- theAct is the term "eligible to vote" defined; nor is there anything in the-legislative history to indicate that either House gave consideration tothe time element in connection with that term.As the term "eligibleto vote" was inserted in Section 8 (a) (3) subsequent to a history ofinterpretation of eligibility requirements in conventional representa-tion -proceedings, and, without further distinction or refinement,we conclude, that it was intended to have, the same meaning therein ashas been given to it in Section 9 (c) proceedings"We find that the eligibility date established in the Direction ofElection is reasonable and proper.Accordingly, we agree with andadopt, the Regional Director's recommendation that the Employer'sObjections do not raise substantial and material issues with respect tothe conduct of the election; the Objections are therefore overruled,.CERTIFICATION OF RESULTSUpon the basis of the Tally of Ballots, as revised, and the entirerecord in the case, the Board finds :1.A majority of the employees eligible to vote in the unit describedbelow have voted to authorize Fruit and Vegetable Packers and Ware-housemen's Union, Local No. 760, I. B. of T. C. W. & H. of America,AFL, to make an agreement with Tree Fruits Labor Relations Com-mittee, Inc., Yakima, Washington, requiring membership in such labororganization as a condition of employment, in conformity with Sec-tion 8 (a) (3) of the Act, as amended.2.The appropriate bargaining unit in which the election was con-ducted comprises : All employees of members of Tree Fruits LaborRelations Committee, Inc., performing work on any product or com-modity in the packing plants and warehouses located in Yakima,17 See footnote 4,supra.'sThe legislative history does not appear to negate a requirement for eligibility to votesuch as that here expressed. Section 9 (g) of the original House bill(Sec. 9(g) of Sec.101, Title I, H. R. 3020,80th Cong.,1st Sess.)required approval of a union-security agree-ment by "a majority of all the employees in the bargaining unit."In its report accom-panying the bill (p. 39 of House Report No.245 on H.R. 3020,80th Cong.,1st Sess.) theHouse Committee on Education and Labor stated,with respect to such agreements (andas the Employer would have us hold),that"The majority of all the employees who are tobe subject to such an agreement must vote for carrying it out." (Under the original Housebill,such a vote was to be takenafterthe agreement had been executed.)In their reporton the Conference bill, however, which bill became the Labor Management Relations Act,1947(p. 41 of House Conference Report No.510 on H.R. 3020,80th Cong.,1st Sees.),the House Managers stated that a condition precedent to the valid execution of such anagreement was authorization therefor by "a majority of the employees in the bargainingunit,in question eligible to vote,"thereby recognizing(as we do here)that some employeesin the unit subject to the agreement might not be eligible to vote with respect to the authori-zation thereof. '98DECISIONS OF NATIONAL LABOR RELATIONS BOARDKittitas, and Benton Counties,Washington, but excluding outsidesalesmen, field men, managers, bookkeepers, office employees, engineers,engine room employees, truck drivers, watchmen, foremen and fore-women, who have the authority to employ and discharge employees,and guards, professional employees, and supervisors as defined inthe Act 19>aAlthoughBoard MemberGray wouldnot find a multiple-employer unit appropriate,under Section 9 (e) for thereasons setforth in his dissentingopinion inMatter of Furn&ture Firms of Duluth,81 N. L. R. B. 1318, he considers himself bound by the majorityholding in thatcase, and agrees with the disposition of the remaining issues herein.'I